IN THE SUPREME COURT OF THE STATE OF NEVADA


KAREN LEWIS,                                          No. 82131
Appellant,
vs.
SFR INVESTMENTS POOL 1, LLC, A                        FILED
NEVADA LIMITED LIABILITY
COMPANY; AND SOUTHERN                                  DEC I 7 2021
HIGHLANDS COMMUNITY                                  ELIZAS _ A. BRowN
                                                   CLERK c• EME ØRT
ASSOCIATION, A NEVADA NON-
PROFIT CORPORATION,                                      Kg' CLERK

Res • ondents.

                       ORDER OF AFFIRMANCE
           This is an appeal from district court order granting a motion to
dismiss in a real property matter. Eighth Judicial District Court, Clark
County; Eric Johnson, Judge.'
           In 2009, appellant Karen Lewis paid respondent Southern
Highlands Community Association $1,115.79 in an attempt to cure the
default on her HOA assessments. However, Southern Highlands proceeded
to foreclose on the property in 2012, at which respondent SFR Investments
purchased the property. Thereafter, litigation ensued between SFR and the
beneficiary of the deed of trust that secured the property regarding the
validity of the HONs foreclosure sale.    See Wells Fargo Bank, N.A. v.
Southern Highlands Cmty. Ass'n, Eighth Judicial Dist. Court, Case No. A-
13-683554-C. Although Lewis was initially named as a defendant in that
case and was served with a copy of both the deed of trust beneficiary's



       'Pursuant to NRAP 34(f)(1), we have determined that oral argument
is not warranted in this appeal.
Complaint as well as SFR's Answer and Counterclaim, 2 she did not make
an appearance, and all claims purportedly asserted against her were
voluntarily dismissed by 2015.
             In 2016, the district court in the Wells Fargo case entered a
judgment setting aside the foreclosure sale on the ground that Lewis's
payment to Southern Highlands cured the default, such that the foreclosure
sale was void.3 On appeal, however, this court reversed the judgment,
reasoning that Lewis had failed to pay amounts that had accrued in
addition to her $1,115.79 payment, such that she had not fully cured the
default and that the foreclosure sale was therefore valid. See SFR Invs.
Pool 1, LLC v. Wells Fargo Bank, N.A., No. 70471, 2018 WL 6609670, at *1
(Nev. Dec. 13, 2018) (Order of Reversal and Remand).4
             In 2020, Lewis filed the underlying action against SFR and
Southern Highlands. As relevant to this appeal, Lewis's complaint alleged
that Southern Highlands had wrongfully foreclosed on her property in 2012
because she was not in default and because Southern Highlands failed to
mail the Notice of Trustee's Sale to her Pennsylvania address. Her
complaint additionally alleged that SFR "wrongfully took possession" of the
property in 2013 but that she regained possession of and title to the


      2Although  Lewis denies being served with these documents, the
record in this case contains affidavits of service attesting that she was
personally served with these documents at her Pennsylvania address.

      3A1though  this judgment does not reference Lewis, she contends that
the judgment's practical effect was to reinstate her as the titleholder and
possessor of the subject property. Neither Southern Highlands nor SFR
meaningfully dispute that contention.

      4The  record reflects that, on remand, SFR and the deed of trust
beneficiary stipulated to dismiss the Wells Fargo case.


                                     2

  „                                          •
                          property following the district court's 2016 judgment in the Wells Fargo
                          case. Finally, she alleged that SFR wrongfully evicted her and destroyed
                          her property in 2019 following this court's disposition in Docket No. 70471.
                          Her complaint asserted 13 claims generally pertaining to these allegations,
                          including claims for (1) quiet title, (2) "void documents," (3) declaratory
                          relief, and (4) unjust enrichment.
                                       Southern Highlands filed an NRCP 12(b)(5) motion to dismiss,
                          arguing that Lewis's claims either did not pertain to Southern Highlands or
                          that the claims were untimely under what Southern Highlands believed to
                          be the statute of limitations applicable to those claims, all of which,
                          according to Southern Highlands, accrued at the latest when Lewis was
                          served with the pleadings in the Wells Fargo case. In particular, Southern
                          Highlands argued (1) Lewis's claim for quiet title was governed by NRS
                          11.080s five-year limitations period; (2) Lewis's claim for "void documents"
                          was not a legally cognizable claim and, to the extent that it was, it was
                          subject to NRS 11.190(3)(0s three-year limitations period; (3) Lewis's claim
                          for "declaratory relief was governed by the same limitations period as the
                          underlying substantive claim for quiet title; and (4) Lewis's claim for unjust
                          enrichment either did not pertain to Southern Highlands or, to the extent
                          that it did pertain to Southern Highlands, it was subject to NRS
                          11.190(2)(c)'s four-year limitations period.                             Southern Highlands
                          additionally asked the district court to take judicial notice of various
                          documents, including the affidavits of service from the Wells Fargo case.5
                                       In opposition, Lewis argued generally that the "discovery rule"
                          tolled any applicable limitations periods. As for her quiet title claim, she



                                5SFR   filed a joinder to Southern Highlands' motion.
  SUPREME COURT
        OF
      NEVADA
                                                                     3
  WI I947A etifpx.


744.4t1.-10,14.3i
        ' st"1.1.,721Ei                                        . ..t1',.t`.!:.Y                            :Wt",1:411.•:f.;'*--•
                                                                                  411-ttza.t4/,:i•f•IL:I.`&4
                argued that NRS 11.080s five-year limitations period did not accrue until
                2019 when SFR wrongfully evicted her because the 2016 judgment in the
                Wells Fargo case invalidating Southern Highlands foreclosure sale had the
                effect of reinstating Lewis as the owner and possessor of the property. With
                no explanation, Lewis made the same argument regarding her "void
                documente claim. Lewis did not address her declaratory relief claim. As
                for her unjust enrichment claim, Lewis argued that claim was viable
                against SFR but made no argument as to its viability against Southern
                Highlands.
                             At a hearing, the district court sought clarification regarding
                the bases for Lewis's claims. Lewis reiterated her argument regarding the
                quiet title claim, suggested that the "void documente claim applied only to
                SFR, again did not address the declaratory relief claim, and again made no
                argument as to her unjust enrichment claim's viability against Southern
                Highlands. Thereafter, the district court entered an order granting
                Southern Highlands' motion in its entirety, including Southern Highlands'
                request for judicial notice. It determined that Lewis's quiet title claim was
                time-barred by NRS 11.080, which accrued in 2012 at the time of Southern
                Highlands' foreclosure sale. In so doing, the district court reasoned that the
                2016 judgment in the Wells Fargo case did not toll the limitations period
                because that judgment did not end the Wells Fargo litigation and the
                judgment was ultimately reversed by this court. The district court ruled
                that Lewis's "void documente' claim was time-barred and, alternatively,
                that the claim was not asserted against Southern Highlands (consistent
                with Lewies suggestion at the hearing). The district court also ruled that
                the declaratory relief claim was governed by the same limitations period as
                the underlying substantive claim for quiet title and was likewise time-

SUPREME COURT
        OF
      NEIMOA
                                                      4
0>   1947A




                                                             _                      ,
barred. The district court further ruled that the unjust enrichment claim
was time-barred and, alternatively, that the claim was not asserted against
Southern Highlands.
            Lewis then filed a motion for reconsideration with respect to the
district court's order granting Southern Highlands NRCP 12(b)(5) motion.
Therein, she reiterated her argument that her possession of and title to the
property from 2016 to 2019 reset NRS 11.080s five-year limitations period
and that her quiet title claim was timely. She also argued that her "void
documents" claim was not subject to any statute of limitations. Relatedly,
she argued that her declaratory relief claim was not subject to any statute
of limitations. Additionally, she argued that she had asserted an unjust
enrichment claim against Southern Highlands.
            At a hearing on her motion, the district court commented that
Lewis was "trying to bring up new legal arguments which isn't necessarily
a proper basis for reconsideration." Thereafter, the district court entered
an order denying Lewis's motion for reconsideration against Southern
Highlands, as well as an order granting SFR's motion to dismiss Lewis's
quiet title claim as time-barred. This appeal followed.
            On appeal Lewis argues (1) her "void documente claim was not
subject to any statute of limitations, (2) her declaratory relief claim was not
subject to any statute of limitations, and (3) she had asserted an unjust
enrichment claim against Southern Highlands. She additionally argues (4)
her quiet title claim was timely6 because (a) NRS 11.080s five-year



      61n her reply brief, Lewis contends that she is arguing that all her
claims were timely. However, Lewis's opening brief coherently argues only
that her quiet title claim was timely. Cf. Edwards v. Emperor's Garden
Rest., 122 Nev. 317, 330 n.38, 130 P.3d 1280, 1288 n.38 (2006) (observing



                                               5

                        r!•,: • •
                      -74           , •   ••
                          limitation period was reset in 2016 once she regained possession of and title
                          to the property, but even if the limitation period was not reset (b) the district
                          court erroneously relied on documents outside of the allegations in her
                          coraplaint to determine when she was on notice of her quiet title claim.7
                                         As for arguments 1, 2, and 3, we conclude that the district court
                          was within its discretion in declining to consider those arguments, as they
                          were raised for the first time in Lewis's motion for reconsideration. See
                          Arnold v. Kip, 123 Nev. 410, 417, 168 P.3d 1050, 1054 (2007) (observing that
                          a district court has discretion in deciding to consider the merits of
                          arguments made for the first time in a motion for reconsideration); Achrem
                          v. Expressway Plaza Ltd., 112 Nev. 737, 742, 917 P.2d 447, 450 (1996)
                          ("Points or contentions not raised in the original hearing cannot be
                          maintained or considered on rehearing."); see also AA Primo Builders, LLC
                          v. Washington, 126 Nev. 578, 589, 245 P.3d 1190, 1197 (2010) (reviewing a
                          district court's decision on a motion for reconsideration for an abuse of
                          discretion).
                                         The first part of appellant's fourth argument implicates this
                          court's decision in Berberich v. Bank of America, N.A., 136 Nev. 93, 97, 460
                          P.3d 440, 443 (2020), which addressed when a quiet title claim accrues for
                          purposes of triggering NRS 11.080s five-year limitations period.


                          that it is a party's responsibility to present cogent arguments supported by
                          salient authority).
                                7Lewis's  argument regarding the district court's reliance on
                          documents outside of her complaint primarily pertains to the district court's
                          finding that she was in default on her HOA dues. Lewis does not explain
                          how this purportedly erroneous finding has any bearing on the validity or
                          timeliness of her claims, nor is any explanation self-evident, and we
                          therefore decline to address this specific component of her argument.
SUPREME COURT
              OF
         NEVADA
                                                                  6
(0) 1947A          401.


 41-..    •
                   Specifically, Berberich clarified that "the limitations period in NRS 11.080
                   does not run against a plaintiff seeking to quiet title while still seized or
                   possessed of the property," but that "the limitations period is triggered
                   when the plaintiff is ejected from the property or, has had the validity or
                   legality of his or her ownership or possession of the property called into
                   question." Id. at 96-97, 460 P.3d at 442-43. According to Lewis, because
                   she was "seized" and "possessed" of the property from 2016 to 2019, NRS
                   11.080 was not triggered until 2019, even though her complaint explicitly
                   alleged that "in 2013, SFR wrongfully took possession of the Property"
                   following the 2012 foreclosure sale.
                               Lewis's argument takes Berberich out of context because
                   Berberich did not address a situation in which a property owner was ejected
                   from property but then subsequently regained possession of the property.
                   Thus, Berberich's comment that "the limitations period . . . does not run
                   against a plaintiff.. . . while still seized or possessed of the property" does
                   not stand for the proposition that NRS 11.080s limitations period is reset if
                   a property owner who has previously been ejected from the property
                   subsequently regains possession of the property. 136 Nev. at 96-97, 460
                   P.3d at 442-43. Rather, in its appropriate context, Berberich stands for the
                   proposition that "the limitations period is triggered when the plaintiff is
                   {initially] ejected from the property or has had the validity or legality of his
                   or her ownership or possession of the property called into question." Id. at
                   97, 460 P.3d at 443. Accordingly, the district court correctly determined
                   that the district court's judgment in the Wells Fargo case did not have the
                   effect of tolling or resetting NRS 11.080s five-year period.
                               The second part of appellant's fourth argument implicates this
                   court's "discovery rule," which recognizes that "the statutory period of

SUPREME COURT
      OF
    NEVADA
                                                          7
(3) I 94TA dayo.
                   limitations is tolled until the injured party discovers or reasonably should
                   have discovered facts supporting a cause of action." Petersen v. Bruen, 106
                   Nev. 271, 274, 792 P.2d 18, 20 (1990). According to Lewis, the district court
                   improperly considered documents outside of the allegations in her
                   complaint to determine that she "discovered" her quiet title claim at the
                   time of Southern Highlands 2012 foreclosure sale and that NRS 11.080s
                   five-year period was triggered at that point. Cf. Buzz Stew, LLC v. City of
                   N. Las Vegas, 124 Nev. 224, 228, 181 P.3d 670, 672 (2008) (recognizing that
                   when considering an NRCP 12(b)(5) motion, the court must "recognize all
                   factual allegations in [the plaintiffs] complaint as true and draw all
                   inferences in its favoe). We agree with Lewis to the extent that the district
                   court disregarded the allegations in her complaint that she was never
                   served with the Notice of Trustee's Sale before the 2012 foreclosure and, by
                   implication, that she was unaware that the sale took place when it did.8
                   Nonetheless, Lewis's own complaint demonstrated that she "discovered" her
                   quiet title claim at the latest when "in 2013, SFR wrongfully took possession
                   of the Property." Given that Lewis was on notice of Southern Highlands'
                   foreclosure by 2013 once SFR evicted her and/or her tenant from the
                   property, she had five years from that time to assert a quiet title claim,
                   thereby rendering her 2020 quiet title claim time-barred.9 Accordingly, we




                         8The district court's order does not specify what documents it relied
                   upon in determining that Lewis "discovered" her quiet title claim in 2012.

                         9SFR  specifically raised this argument in its answering brief. Lewis
                   has not argued in her reply brief that her tenant failed to notify her that
                   SFR had taken possession of the property in 2013, such that Lewis's quiet
                   title claim may have accrued at a later date. Cf. Ozawa v. Vision Airlines,
                   Inc., 125 Nev. 556, 563, 216 P.3d 788, 793 (2009) (recognizing that failure
SUPREME COURT
      OF
    NEVADA
                                                         8
(0i 047A 4411tr.
                            affirm the district court's dismissal of her quiet title claim. See Saavedra-
                            Sandoval v. Wal-Mart Stores, Inc., 126 Nev. 592, 599, 245 P.3d 1198, 1202
                            (2010) (recognizing that this court may affirm the district court on any
                            ground supported by the record, even if not relied upon by the district court).
                            Consistent with the foregoing, we
                                              ORDER the judgment of the district court AFFIRMED.10



                                                                              C.J.
                                                         Hardesty




                            Herndon



                            cc:       Hon. Eric Johnson, District Judge
                                      Carolyn Worrell, Settlement Judge
                                      Cory Reade Dows & Shafer
                                      Alverson Taylor & Sanders
                                      Kim Gilbert Ebron
                                      Eighth District Court Clerk




                            to respond to an argument can be treated as a confession that the argument
                            is meritorious).

                                         Honorable Mark Gibbons, Senior Justice, participated in the
                                      1°The
                            decision of this matter under a general order of assignment.
SUPREME COURT
          OF
      NEVADA
                                                                    9
t CI) 1947A    .24tp.


                        -         •   •
                                                                                                      e